Citation Nr: 1744147	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-31 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD) with status post stent placement.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for CAD and assigned an initial 10 percent rating effective from February 3, 2011.  

While the appeal was pending, the RO found a clear and unmistakable error in the April 2012 rating decision with regard to the effective date assigned for the grant of service connection for CAD.  In a June 2013 rating decision, the RO corrected the error by assigning an earlier effective date of August 31, 2010 for the grant of service connection for CAD.  

In a September 2013 rating decision, the RO denied entitlement to a total disability based on individual unemployability (TDIU).  The matter was addressed in a September 2013 statement of the case (SOC), but the Veteran expressly indicated, in November 2013 correspondence, that he did not wish to pursue the TDIU claim at this time.  Thus, the issue of entitlement to a TDIU is not currently before the Board.  

In May 2015, the Board remanded the case to schedule the Veteran for a hearing.  Thereafter, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2016.  

The Veteran's wife in an April 2013 statement indicated that the Veteran feels depressed and anxious as a result of his CAD.  If this is the case, the Veteran may file a claim of service connection of a psychological disorder, to include anxiety and depression, as secondary to CAD.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

At the Board hearing in this case, the Veteran indicated that his CAD has gotten worse since his most recent VA examination in July 2013.  As a result, a remand for a new examination warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007). 

An indication of worsening would not necessarily prevent the Board from rating the earlier part of the rating period on appeal.  However, the Veteran alleges that the prior examinations do not accurately reflect the severity of his disability.  The Veteran's CAD is rated as 10 percent disabling effective August 31, 2010 under 38 C.F.R. § 4.104 Diagnostic Code (DC) 7005.  Under this DC, veterans are rated primarily as a result of the metabolic equivalents (METs) they can exert without dyspnea, fatigue, angina, dizziness, or syncope as well as the left ventricular ejection fraction percentage.  The Veteran achieved 12.8 METs at an August 2010 examination with a left ventricle ejection fraction (LVEF) of 75 percent, 10.3 METs at a February 2012 examination with LVEF of 60 percent, and in December 2012 he achieved 13 METs.  A 2009 record, from prior to the rating period shows13.40 METS achieved and LVEF of 53 percent.  These results from the rating period on appeal do not indicate that a rating in excess of 10 percent is warranted.

However, the Veteran alleges that VA has placed too great a weight on the METs measurement and has not properly considered the functional impact of his CAD.  In this regard at the November 2016 hearing, the stated he was out of breath after walking to the mailbox, which includes a walk up a little bit of a hill and that he had chest pains when bending down to pick up a water bottle.  There is also notation of a jabbing pain between the upper sternum and right shoulder which was said to be "pleuritic" in nature.  The Veteran also experiences dyspnea which was said to preexist CAD.  The Veteran's spouse reports that the heart medication he takes makes him sluggish.

Based on their reports, in order to accurately rate the Veteran's CAD, the Board will ask the examiner to identify which of these symptoms are associated with CAD.  In rating the disability after the examination, the Board will assume any symptoms not distinguishable from CAD are a part of the CAD disability for rating purposes.  Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the severity of his service-connected CAD.  In doing so, the examiner should note his reports of shortness of breath, chest pains, dyspnea, and pain between his upper sternum and right shoulder to determine which are related to his CAD or other disorders.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

